Citation Nr: 1209365	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  10-10 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for the post-operative residuals of a fracture and dislocation of the right sternoclavicular joint. 

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD) to include as secondary to the Veteran's service connected disability of the right sternoclavicular joint.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sleep apnea (claimed as breathing problems, sleep disturbances, and daytime somnolence). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Nashville, Tennessee, regional office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran appeared at a hearing at the RO before an Acting Veterans Law Judge in August 2011.  This Acting Veterans Law Judge is no longer employed at the Board.  

The Board notified the Veteran of the retirement of the Acting Veterans Law Judge in January 2012 and advised him that he was entitled to a new hearing.  The Veteran replied in February 2012 and indicated that he desired a hearing before a different Veterans Law Judge via video conference at the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge via video conference. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


